Trover. The demand set out in the writ was for less than 100 dollars, but the ad damnum was laid at more than 100 dollars. The case was tried in the Common Pleas, and the plaintiff appealed from the judgment of that court. The question was, whether the appeal could be sustained. The St. 1820, c. 79, § 4, allows an appeal in a personal action, in which “ the debt or damages demanded shall exceed the sum of one hundred dollars and it provides, that where the appeal shall be made by the plaintiff, and he shall not recover more than 100 dollars at the court appealed to, he shall not recover any costs upon the appeal, but the defendant shall be entitled to costs against the plaintiff. The Court held, that the appeal lay ; and they observed, that the provision in regard to costs was intended to be the check upon appeals in cases where the sum to be recovered would be less than 100 dollars.